Title: Abigail Adams to Mary Smith Cranch, 16 July 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          London july 16 1787
          my dear sister
        
        If as the poet says, expectation makes the blessing sweet, your last Letter was peculiarly so, as you conjectured I was not a little anxious that neither Captain Barnard or Davis brought me a line. I was apprehensive that Something was the matter some imminent danger threatning some Friend, of which my Friends chose not to inform me untill thir fate was decided. I sent on board the Ship, the Solitary Box of meal was searchd throughout. What not one line, from my dear sister Cranch, she who has never before faild me, can it be possible, uncle Smith did not as usual say in his Letter that all Friends were well. Dr Tufts for the first time omitted mentioning my children, that might be because they thought that they had written, thus was my mind agitated untill Captain Scotts arrival who brought me your kind Letter of May the 20th, but none from either of my Neices or Children those dear Lads do not write so often as I wish them to, because they have nothing more to say than that they are well, not considering how important that intelligence is to an affectionate parent. mr J Cranch wrote me soon after Barnards arrival and sent me an extract of a Letter from miss B Palmer with a particular account of the performances in April at Cambridge, in which your son & mine bore a part. These Young Gentlemen are much indebted to her for her partiality, and the very flattering manner in which she describes them. I hope they will continue to deserve the esteem of all good judges and do honour to themselves and their Country. the account you give me of the Health of JQA, is no more than I expected to hear. I warnd him frequently before he left me, and have been writing him ever since. I hope he will take warning before it is too late. it gives me great satisfaction to learn that he has past through the university with so much reputation, and that his fellow Students are attached to him. I have never once regreeted the resolution he took of quitting Europe, and placing himself upon the Theatre of his own Country, where if his Life is spaired, I presume he will neither be an Idle or a useless Spectator. Heaven grant that he may not have more distressing scenes before him, and a Gloomier stage to tread than those on which his Father has acted for 12 years past, but the curtain rises before him, and instead of peace waving her olive branch, or Liberty seated in a triumphal car or commerce Agriculture and plenty pouring forth their Stores, Sedition hisses Treason roars, Rebellion Nashes his Teeth. Mercy Suspends the justly merited blow, but justice Striks the Guilty victim. here may the Scene close and brighter prospects open before us in future. I hope the political machine will move with more safety and security this year than the last, and that the New Head may be endowed with wisdom sufficient to direct it. there are Some good Spokes in the Wheels, tho the Master workmen have been unskilfull in discarding some of the best, and chusing others not sufficiently Seasond, but the crooked & cross graind will soon break to peices, tho this may do much mischief in the midst of a jouney, and shatter the vehicle, yet an other year may repair the Damages, but to quit Allegory, or you will think I have been reading Johnny Bunyan. The conduct of a certain Gentleman is rather curious. I really think him an honest Man, but ambition is a very wild passion, and there are some Characters that never can be pleasd unless they have the intire direction of all publick affairs, and when they are unemployd, they are continually blaming those in office, and accusing them of Ignorance or incapacity, and Spreading allarms that the Country is ruined and undone, but put them into office, and it is more than probable they will persue the same conduct, which they had before condemned, but no Man is fit to be trusted who is not diffident of himself Such is the frailty of humane Nature, & so great a flatterer is Self Love, that it presents false appearences, & deceives it votaries.
        The comedy writer has been drawing his own Character and an other Gentlemans I fancy. strange Man, would he act as well as he can write, he might have been an ornament to Society, but what signifies a Head, without a Heart, what is knowledge but an extensive power to do evil, without principal to direct and govern it? “unstable as water, thou shalt not excell” I have often quoted to him. I look upon him as a lost Man. I pity his folly, and am sorry he is making himself so conspicuous. I think Sir John Temple was the writer of the Letter from Newyork giving an account of the Play, Birds of a Feather— The House at Braintree which you mention I would not fail of having, & am sorry the dr did not bargan for it without waiting to hear from us. We have written him twice upon the subject, as to building we shall never be able to do that, if the dr should purchase it. I wish you would look it over and let us know what repairs are necessary. I shall not be able to write much by Captain Barnard, as we are prepairing for a long jouney. I have been so very unwell through the Spring and winter that the dr Says a journey and change of air is absolutly necessary for me our intention is to visit Devenshire & to go as far as plimouth which is about 200 & 30 miles. as we take the Baby and a Nursery maid, Esther a footman & coachman we shall make a large calvacade and be absent a month or 5 weeks. Col Smith we do not expect back till September. we hear from him by every post. I am distrest for Sister Shaw & her children the disorder is of the most infectious Nature, and a House, linen, & every thing & person requires as much cleansing as with the Small pox, of which I fear people are not sufficently aware. When Mr Copley about a year & half ago lost two fine children with it, the doctors advised to these precautions, & gave large doses of the bark to the attendance. I think Sister Shaw would have done well to have sent both her children out of Haverhill. I pray Heaven preserve them— I did not get a line from her by either of the vessels. I have had with me for a fortnight a little daughter of mr Jeffersons, who arrived here with a young Negro Girl her Servant from Virginia. mr Jefferson wrote me some months ago that he expected them & desired me to receive them. I did so and was amply repaid for my trouble a finer child of her age I never saw, so mature an understanding, so womanly a behaviour and so much sensibility united is rarely to be met with. I grew so fond of her, & she was so attached to me, that when mr Jefferson sent for her, they were obliged to force the little creature away. She is but 8 years old. She would Set some times and discribe to me the parting with her Aunt who brought her up, the obligations she was under to her & the Love she had for her little cousins, till the Tears would stream down her cheeks, and now I had been her Friend and she loved me, her pappa would break her Heart by making her go again. she clung round me so that I could not help sheding a tear at parting with her. she was the favorite of every one in the House. I regreet that Such fine spirits must be spent in the walls of a convent. She is a beautifull Girl too, my little Boy grows finely and is as playfull as a Lamb, is the Healthest child I ever saw, and pretty enough. his Mamma I think looks the better for being a Nurse. he is very content with being twice a day supplied by her, feeds the rest, and never misses being twice a day carried out to walk in the air when it is fair weather You see what a mere Grandmama I am that can fill up half a page in writing of the child. this I presume is commencment week. I dare say the young folks feel anxious. I dont know whether I should venture to be a hearer if I was in America I should have as many pertubations as the Speakers. I hope they will acquit themselves with honour. mr Adams desires me to tell cousin Cranch that any of his Books are at his service I believe we must send some of these Young Men to settle at Vermont. can they get their Bread in Massachussets? but the World is all before them, may providence be their Guide.
        I send my dear sisters each a tea urn, which must prove comfortable in a hot summers day I have orderd them put up in a Box together and addrest to uncle Smith. the Heater, & the Iron which you put it in with, is to be packed in the Box by the Side of them. whilst your water is boiling, you heat the Iron & put it in to the little tin inclosure always minding that the water is first put in. this keeps it hot as long as you want to use it.— how are English Goods now? cheeper I suppose than I can buy them here, and India much lower, in the article of Spice could you credit it if I was to tell you that I give 2 pound Eleaven Shillings sterling pr pound for Nutmegs—and other Spice in proportion yet tis really so— I cannot write my Neices now, but hope my journey will furnish materials—my Love to them. who owns Germantown now, is mr Palmers family in any way of Buisness? how is miss payne, & where is she?— Mrs Parkers arrival will be an acquisitions to our American acquaintance. she appears an agreeable woman we have a General Stuart & Lady here Philadelphians, lately from Ireland. I knew him when I first came here. he went to Ireland and has been there with her two years, they spend the winter here. Mrs Gardner has never visited me untill yesterday, tho she has been here a Year concequently I have never Seen her, for it is an invariable rule with me to receive the first visit. I have formed a very agreeable acquaintance with a Sir George Stanton & Lady. I know not a warmer American. he cultivats their acquaintance, and is a very sensible learned Man. Lady Staunton is an amiable woman and we visit upon very social and Friendly terms. I must however add that Sir George is an Irishman by birth & I have invariably found in every Irish Gentleman, a Friend to America. it is an old observation that mutual Sufferings begets Friendships. Lady Effingham is just returnd to Town after an absence of a 12 Month. her Ladyship drank tea with me on Sunday, & I Supd & spent the Evening with her the week after. She has traveld much in Russia Sweeden Denmark Holland France Ireland, and has a most Sprightly lively fancy: joind to a volubility of Tongue which united with good sense & a knowledge of the World renders her a pleasing companion, but She like all the rest of the English Ladies, with whom I have any acquaintance is destitute of that Softness & those feminine graces which appear so lovely in the females of America. I attribute this in a great measure to their constant intercourse at publick places. I will see how they are in the Country. I have been gratified however in finding that all Foreigners who have any acquaintance with American Ladies give the preference to them, but john Bull thinks nothing equal to himself and his Country; you would be Surprizd to see & hear the uncivil things Said against France, and all its productions I have never found so much illiberality in any Nation as this, but there are many Worthy & amiable Characters here whom I shall ever respect, and for whose Sakes this Country is preserved from total Ruin & destruction. but I am running on at a Strange rate. adieu my dear sister, remember me to my Worthy Mother Brothers & all my Nephews Neices & Neighbours, and believe me at all times your affectionate / Sister
        Abigail Adams.
        PS having sent you a Lamp I now Send you something to Light it with the directions are with it. I have given these into the care of a mrs Wentworth who came here last Spring in persuit of an estate which I have no doubt belongs to her, but for want of Money She cannot come at it. She is a virtuous well behaved deserving woman. she has been I believe as much as a month at different times in my family, and can tell you more about us than perhaps 20 Letters. Dr Bulfinch recommended her to us, when she came. I tried to get her some employ but could not succeed, and she is now obliged to return much poorer than when she came, and without any prospect of Success. when you go to Town, if you send for her to uncle Smiths, She will come and see you as I have desired her.— Inclosed you find a Louis d’or
        
      